IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 376A14

                              Filed 18 December 2015
BERRY ANDERSON, JONATHAN BREAREY, JUDITH BURNETTE, STEPHEN
BURNETTE, YVONNE BURNETTE, EARLIE JAMES BUTLER, LINDA
BUTLER, SARA COURTNEY, MICHAEL DONOVAN, SUE DEE DUNCAN, EAG
PROPERTIES, LLC, JOANNE ESSLING, WILLIAM ESSLING, WILLIAM
ESSLING, JR., EILEEN FAGAN, GARY FAGAN, EDMOND GIROUX, MICHAEL
GRANDINETTI, ROBIN GRANDINETTI, SETH JOHNSON, LINDA KASS,
ROBERT KASS, JESSICA KEENAN, SHANE KEENAN, DAVID KUKURZA,
DEBORAH KUKURZA, LUCKY 7 HOLDING CORPORATION, FRANCES
MACCALLUM, JOHN MACCALLUM, JOHN MALAN, MARIAN MALAN,
MICHAEL MCCABE, SHEILA MCCABE, BARBARA NARDELLA, MICHAEL
NARDELLA, JOAN PARKIN, ROBERT PARKIN, BRENDA PICKERING, PHILIP
PICKERING, JOHN PRICE, VIRGINIA PRICE, CHRISTINE RIGNEY, PATRICK
RIGNEY, CHRISTOPHER ROCCO, JYOTI CHATLANI ROCCO, ELAINE
ROWINSKI, STEVEN ROWINSKI, ALLISON SEN, ROHAN SEN, DAVID
SHERMAN, SANDRA SHERMAN, DANNY WALKER, JEAN WALKER, JEFF
WEBB, LAURIE WEBB, CAROLE WERKING, NOEL WERKING, CLARENCE
WHICHARD, III, LINDA WHICHARD, GERALD WOLF, and MARY WOLF

              v.
COASTAL COMMUNITIES AT OCEAN RIDGE PLANTATION, INC., COASTAL
COMMUNITIES AT OCEAN RIDGE PLANTATION, LLC, COASTAL
COMMUNITIES, INC., MARK A. SAUNDERS, DEBORAH BOODRO, MAS
PROPERTIES, LLC, THE MORTGAGE COMPANY OF BRUNSWICK, INC.,
BRENDAN GORDON, JAMES POWELL, JAMES POWELL APPRAISALS, LLC,
LYNN RABELLO, BRANCH BANKING AND TRUST COMPANY, BB&T
COLLATERAL SERVICE CORPORATION, FOUR OAKS BANK AND TRUST
COMPANY, CLIFTON L. PAINTER, BAXLEYSMITHWICK PLLC, and
DOUGLAS BAXLEY



      Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from opinions and orders granting

motions to dismiss entered on 27 June 2011 and 13 June 2012 by Judge John R. Jolly,

Jr. in Superior Court, Brunswick County. On 10 October 2014, pursuant to N.C.G.S.

§ 7A-31(a) and (b)(2), and Rule 15(e)(2) of the North Carolina Rules of Appellate

Procedure, the Supreme Court on its own initiative certified the case for review prior
                         ANDERSON V. COASTAL COMMUNITIES

                                   Opinion of the Court



to determination in the Court of Appeals. Heard in the Supreme Court on 18 March

2015.


        Hodges & Coxe, P.C., by C. Wes Hodges, II and Sarah R. Buzzard, for plaintiff-
        appellants.

        Teague, Campbell, Dennis & Gorham, LLP, by Jacob H. Wellman and Natalia
        K. Isenberg, for defendant-appellees James Powell, James Powell Appraisals,
        LLC, and Lynn Rabello.

        Poyner Spruill LLP, by J. Nicholas Ellis and Caroline P. Mackie, for defendant-
        appellees Branch Banking and Trust Company and BB&T Collateral Service
        Corporation.


        PER CURIAM.


        For the reasons stated in Arnesen v. Rivers Edge Golf Club & Plantation, Inc.,

___ N.C. ___, ___ S.E.2d ___ (2015) (375A14), the decision of the trial court is affirmed.


        AFFIRMED.


        Justice EDMUNDS concurs in part and dissents in part for the reasons stated

in his opinion in Arnesen v. Rivers Edge Golf Club & Plantation, Inc., ___ N.C. ___,

___ S.E.2d ___ (2015) (375A14).


        Justice HUDSON and Justice BEASLEY concur in part and dissent in part for

the reasons stated in Justice Hudson’s opinion in Arnesen v. Rivers Edge Golf Club &

Plantation, Inc., ___ N.C. ___, ___ S.E.2d ___ (2015) (375A14).




                                           -2-